Title: From George Washington to Lieutenant Colonel William Stephens Smith, 14 March 1778
From: Washington, George
To: Smith, William Stephens



Sir
Head Quarters [Valley Forge] 14th March 1778

I expected you would have been at Camp with the detatchment under your command before this time but I imagine the Weather and

Roads have hindered you. I desire you will lose no time in marching after you receive this; and that you will bring with you all the Men of other Corps that are sufficiently recovered from the Hospitals and properly clad to do duty. I am &c.
